UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2309


ARLESTER EL JONES,

                Plaintiff - Appellant,

          v.

DOLE FOOD COMPANY, INC.; KAROL DEWITT, Human Resources
Manager, in her official capacity; TOM LEASE, Warehouse
Manager, in his official capacity; DOLE FRESH VEGETABLES,
INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00292-MOC)


Submitted:   May 21, 2012                     Decided:   May 30, 2012


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlester El Jones, Appellant Pro Se. James Bernard Spears, Jr.,
Michael Lawrence Wade, Jr., OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arlester El Jones appeals the district court’s order

granting summary judgment to the Defendants in his civil action.

We   have   reviewed   the     record    and   find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Jones   v.   Dole     Food   Co.,   No.   3:10-cv-00292-MOC

(W.D.N.C.    Oct.   27,   2011).        We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2